Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Arguments
Applicant’s arguments with respect to claim(s) 1-3, 5 and 7-9, rejected as being anticipated by Ogata, have been considered but are moot because the new ground of rejection does not rely on this reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  
Applicant's arguments filed 05/28/2021, with respect to the reference to Komamura, have been fully considered but they are not persuasive. The structural member (40) taught by Komamura is considered to be spaced from the submarine lean member (31) in both front-rear and up-down directions; therefore, the seat of Komamura teaches structure as claimed in currently amended claim 1, and new claims 11 and 20. However, Komamura does fail to teach or suggest that the structural member (“high-hardness portion” 40) contacts the upper surface of the submarine lean member (“sinking suppression member” 31); as such amended claim 1 and its dependent claims have been found allowable, as noted below.


Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim(s) 11, 13, 14 and 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Komamura (JP 2007-302182) in view of Sugiyama (US 2015/0239380).
Claim 11- Komamura shows a conveyance seat comprising: 
a seat cushion (20), wherein the seat cushion has a seat cushion frame (shown, not designated, fig. 1 & 9), a cushion pad (21) placed on the seat cushion frame, and a high-hardness portion (40) provided below the cushion pad and higher in hardness than a material of the cushion pad (the description, ¶ [0023], discloses that the element 40 is made of metal), 
the high-hardness portion is disposed such that at least a part of the high-hardness portion (40) overlaps a sinking suppression member (31) in an up to down direction of the conveyance seat (fig. 3 shows that a lower part of the element 40 is arranged side-by-side with an upper part of the element 31), the sinking suppression member (31) being provided in the seat cushion frame or a vehicle body (the description, ¶ [0009], discloses that the element 31 is coupled with the seat rail 32) and being for suppressing sinking of a seated occupant, 
the sinking suppression member (31) is disposed below the high-hardness portion (fig. 3 shows that relative to the bottom side of the cushion, the element 31 is 
the high-hardness portion (40) is disposed so as to be spaced apart from the sinking suppression member (31) in the up to down direction (fig. 3 shows a substantial part of the element 40 is arranged higher than the element 31, such that the element 40 is considered spaced apart from the element 31 meeting the limitation “spaced apart from” “in the up to down direction”), the high-hardness portion (40) suppresses sinking of a seated occupant's lumbar by coming into contact with the sinking suppression member when displaced downward (fig. 4 shows the element 40 contacts the rear surface of the element 31 when displaced downward).

Komamura shows that the high-hardness portion (40) is provided behind the rear end of a pan frame (22) that is disposed at the front end of the cushion frame (fig. 1, 9). The difference between the Komamura and the instant claim is Komamura does not teach that the cushion pad of the seat cushion is covered with a trim cover, the trim cover is provided with a hanging portion, and the high-hardness portion is provided at a position where the high-hardness portion overlaps with the hanging portion in the up to down direction.
 
Sugiyama discloses a conveyance seat comprising a seat cushion frame, a cushion pad placed on the seat cushion frame, and a pan frame (20) at the front end of the cushion frame, wherein the cushion pad of the seat cushion is covered with a trim cover, the trim cover is provided with a hanging portion, and the hanging portion is 
Therefore, it would have been obvious to a person of ordinary skill before the effective filing date of the claimed invention to modify the seat of Komamura with a trim cover, as taught by Sugiyama, in order to provide a suitable upside for the cushion pad. As a result, the seat of Komamura as modified by Sugiyama would comprise a trim cover provided with a hanging portion, and a high-hardness portion that is provided at a position behind the rear end of a pan frame where the high-hardness portion overlaps with the hanging portion in the up to down direction.

Claim 13- Komamura and Sugiyama teaches the conveyance seat according to claim 11, wherein the seat cushion taught by Komamura has a pipe frame disposed at a rear end of the seat cushion frame (fig. 9 shows a pipe at the rear end of the cushion pad below the backrest), and the sinking suppression member (31) is a frame member provided between the rear end of the pan frame (22) and the pipe frame in a front to back direction of the conveyance seat (fig. 9).
Claim 14- Komamura and Sugiyama teach the conveyance seat according to claim 11, wherein the high-hardness portion (40) taught by Komamura is disposed such that at least a part of the high-hardness portion overlaps a support member (22) supporting the cushion pad (21) in the up to down direction of the conveyance seat (fig. 3-4 illustrate the upper front corner of the element 40 overlapping the rear edge of the pan frame 22, which would suggest to one of ordinary skill that the two elements may be coupled in an overlapping arrangement).  

Claim 17- Komamura and Sugiyama teach the conveyance seat according to claim 1, wherein the high-hardness portion (40) taught by Komamura is integrated with the cushion pad (the element 40 is integrated with the cushion pad 21 via the pan frame 22, ¶ [0017]).
Claim 18- Komamura and Sugiyama teach the conveyance seat according to claim 11, wherein the high-hardness portion (40) taught by Komamura is disposed between the sinking suppression member (31) and a thin portion provided in the cushion pad (21) in the up to down direction of the conveyance seat (fig. 3 shows the portion of the cushion pad 21 above the element 40 is thin relative to the front end of the pad).  

Claim 20- with reference to the rejection of claim 11, Komamura and Sugiyama teach the method of manufacturing the conveyance seat as claimed, 
wherein Komamura teaches the steps of: preparing a seat cushion (20) having a seat cushion frame (shown, not designated, fig. 1 & 9), a cushion pad (21) placed on the seat cushion frame, and a high-hardness portion (40) provided below the cushion pad and higher in hardness than a material of the cushion pad (the description, ¶ [0023], discloses that the element 40 is made of metal); disposing the high-hardness portion is disposed such that at least a part of the high-hardness portion (40) overlaps a sinking suppression member (31) in an up to down direction of the conveyance seat (fig. 
and Sugiyama teaches the step of: covering the cushion pad of the seat cushion with a trim cover provided with a hanging portion, the hanging portion being provided behind the rear end of a pan frame (fig. 3), relative to the up to down direction; such that the Komamura’s seat as modified by Sugiyama would yield the high-hardness portion being provided at a position where the high-hardness portion overlaps with the hanging portion.


Allowable Subject Matter
Claims 1-3 and 5-10 are allowed.
Claims 12, 15 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art of record did not show or suggest, either singly or combined, the claimed conveyance seat comprising inter alia a high-hardness portion that is disposed spaced apart from a sinking suppression member in the up to down direction, wherein the high-hardness portion is provided at the rear end of a pan frame, and wherein the high-hardness portion contacts with an upper surface of the sinking suppression member when displaced downward.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to TANIA ABRAHAM whose telephone number is (571)272-2635.  The examiner can normally be reached on 9 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID DUNN can be reached on 571-272-6670.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/T.A/Examiner, Art Unit 3636                                                                                                                                                                                                        


/DAVID R DUNN/Supervisory Patent Examiner, Art Unit 3636